Citation Nr: 0127185	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  01-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a torn ligament, right 
side of groin.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran's claim 
of service connection for a torn ligament on the right side 
of groin.  The veteran perfected a timely appeal of this 
determination to the Board.


REMAND

The veteran contends, in essence, that service connection is 
warranted for the chronic residuals of a torn ligament on the 
right side of his groin.  In support, he notes that during 
service he sought treatment for pain in his right testicle, 
which he asserts was an initial manifestation of the 
disorder.  In addition, he essentially maintains that the 
condition has not "healed" and has been chronic since that 
time.

The veteran filed this claim seeking service connection for a 
right groin condition in March 1999.  Shortly thereafter, he 
submitted private medical evidence, dated in the 1990s, 
showing that he had received treatment for right groin pain.  
The medical records reflect that he reported that the 
condition had had its onset during his period of military 
service and that the discomfort had persisted for more than 
thirty years.  

In a December 1999 letter, the RO informed the veteran that, 
because his claim for this benefit was not well grounded 
under the law then in effect, it was precluded from assisting 
him in obtaining evidence to substantiate the claim; however, 
the RO invited him to do so, and specifically instructed him 
that such evidence would include a statement from a physician 
attributing any current right groin condition to an in-
service disease or injury.  The veteran did not respond to 
the letter, and in a January 2000 rating decision, the RO 
denied this claim on the basis that it was not well grounded.  
The veteran appealed, and in an April 2001 letter, the RO 
notified him that on November 9, 2000, the President had 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The RO explained that, among other 
things, the law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  In July 2001, in light of 
the enactment of the VCAA, the RO readjudicated the veteran's 
claim but confirmed and continued its denial "on the 
merits."  

The veteran thereafter perfected an appeal.  In several 
statements submitted during the prosecution of this appeal, 
the veteran highlighted that the service medical records show 
that he was seen in 1964 for right testicle discomfort.  He 
also reiterated that that symptom represented the initial 
manifestation of his chronic right groin condition.  In 
addition, he sought to be afforded a pertinent VA 
examination.  In this regard, he requested that in the 
corresponding examination report the physician offer a 
medical opinion on the likelihood that this condition that 
had its onset during service.  

The veteran has not been afforded a pertinent VA examination.  
In light of the recently enacted law, to be codified at 
38 C.F.R. § 3.159(c)(4), the veteran's statements as to 
continuity, and the medical evidence of record, showing an 
event or symptom in service as well as current symptoms, the 
Board agrees with the veteran that he is entitled to such an 
examination and unfortunately must remand this matter to the 
RO so that he can be afforded one.  In the examination 
report, the examiner must offer an opinion, subsequent to his 
or her review of the record, as to whether it is at least as 
likely as not that the veteran has a right groin condition 
that had its onset during his period of service.  VCAA, 
38 U.S.C. § 5103A; see also Pond v. West, 12 Vet. App. 341, 
346 (1999).  Prior to scheduling an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  In light of the foregoing, the Board is 
REMANDING this case for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's treatment for 
any right groin problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any additional records of the 
veteran's treatment at the Harvard-
Vangard Health Center in Boston, 
Massachusetts.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the nature, extent and etiology 
of any right groin condition found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination reports.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any right groin condition found 
to be present is related to the veteran's 
period of military service.  In doing so, 
the examiner should comment as to whether 
it is at least as likely as not that any 
right groin condition found to be present 
was initially manifested during his 
period of active duty as evidenced by the 
complaints of right testicle discomfort 
in 1964.  The examiner must set forth the 
complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  If, after re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


